Title: To George Washington from Joseph Reed, 13 March 1777
From: Reed, Joseph
To: Washington, George



Dear Sir
Evesham—New Jersey March 13. 1777

Since I had the Honour of writing to you from Philada I have seen Mr Cox & made the Proposal to him mentioned in your last Favour—I took no Notice of Rank as if he did not wish for the Office of Commissary it would not be worth while to touch that String. He expressd many Thanks for your polite Attention to him but declined the Office as being unconnectd with any Corps & out of all Line of Honour & Distinction. As he seemed fully determined I did not press the Matter but wish’d him to convey his own Sentiments to your Excelly in his own Words; But this he also declined.
I understand it is proposed to reinstate General Gates in the Office of Adjt General, I cannot believe but that it has been disclosed to you—but least it has not I beg Leave to mention to you a Circumstances upon which it may in some Measure depend. General Gates in Conversation after mentioning some Terms on which alone he should accept it went farther & observed that as it was necessary the Commander in Chief & Adjt General should perfectly understand each other, he should not accept it, untill your Approbation was signified to him—From this I should suppose he expects to hear from you particularly before he decides.
In requesting of your Excelly one of the trained Horses I then had in View the going into that Service on no other Score should I have thought of it. There is still one of those Horses in this Part of the Country, but he is kept out of the Way I am informed he is much superiour to those sent last. I told Capt. Cray that he would do you an acceptable Service if he could in some proper Manner procure him for your Use,

which he has promised to endeavour to do, & forward him to Head Quarters.
The Country affords nothing new & your Excelly will have the Intelligence of the City so much more perfect & direct that I have only to add my being with great Respect & Regard Dr Sir Your Most Affect. & Very Obed. Hbble Servt

Jos. Reed

